       Case 1:19-cv-00057-KD-MU Document 93 Filed 05/31/19 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF ALABAMA

CHRISTOPHER LEE PRICE,             )
                                   )
       Plaintiff,                  )
                                   )
v.                                 ) No. 1:19-cv-57-KD-MU
                                   )
JEFFERSON S. DUNN, Commissioner, )
Alabama Department of Corrections, )
in his official capacity, et al.,  )
                                   )
       Defendants.                 )

DEFENDANTS’ MOTION TO DISMISS UPON SUGGESTION OF DEATH
         OF PLAINTIFF CHRISTOPHER LEE PRICE

      COME NOW Defendants and respectfully move this Honorable Court to

dismiss Plaintiff Christopher Lee Price’s above-styled civil action. Because Price

sought declaratory and injunctive relief from Defendants, his death abates his current

action, which cannot be maintained by his next of kin, his estate, or a next friend.

      In support of this motion, Defendants disclose to the Court that Christopher

Price’s sentence of death was carried out by the Alabama Department of Corrections

on Thursday, May 30, 2019. Plaintiff was pronounced dead at 7:31 p.m. on that date.

      WHEREFORE, Defendants pray this Honorable Court will grant their motion

and dismiss the above-styled civil action.

      Respectfully submitted on this the 31st day of May 2019.

                                         STEVE MARSHALL
                                         ATTORNEY GENERAL OF ALABAMA
Case 1:19-cv-00057-KD-MU Document 93 Filed 05/31/19 Page 2 of 3




                              BY—

                              Edmund G. LaCour Jr.
                              Alabama Solicitor General

                              /s/ Lauren A. Simpson
                              Lauren A. Simpson
                              Beth J. Hughes
                              Henry M. Johnson
                              Christopher Reader
                              Alabama Assistant Attorneys General
                              Counsel for Defendants




                                                                    2
      Case 1:19-cv-00057-KD-MU Document 93 Filed 05/31/19 Page 3 of 3




                        CERTIFICATE OF SERVICE

      I certify that on May 31, 2019, I served a copy of the foregoing upon counsel

for the Plaintiff by filing the same via the Court’s CM/ECF system, which shall

cause the same to be electronically transmitted to: Aaron M. Katz, Jonathan R.

Ference-Burke, and Patrick J. Dolan.


                                       /s/ Lauren A. Simpson
                                       Lauren A. Simpson
                                       Alabama Assistant Attorney General
                                       State of Alabama
                                       Office of the Attorney General
                                       501 Washington Avenue
                                       Montgomery, AL 36130-0152
                                       Tel: (334) 242-7300
                                       Fax: (334) 353-3637
                                       E-mail: lsimpson@ago.state.al.us




                                                                                 3
